                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

SFR SERVICES L.L.C.,

             Plaintiff,

v.                                               Case No: 2:21-cv-82-SPC-NPM

NATIONAL SPECIALTY
INSURANCE COMPANY,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is United States Magistrate Judge Nicholas P. Mizell’s

Report and Recommendation (Doc. 16). Judge Mizell recommends the action

be dismissed for lack of prosecution due to Plaintiff SFR Services L.L.C.’s

failure to respond to the most recent show cause order. See M.D. Fla. R. 3.10.

SFR Services also failed to file objections to Judge Mizell’s Report and

Recommendation.

       A district judge “may accept, reject, or modify in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1). The district judge “shall make a de novo determination of those



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
portions of the report or specified proposed findings or recommendations to

which objection is made.”      Id.   And “[t]he judge may also receive further

evidence or recommit the matter to the magistrate judge with instructions.”

Id.

      After examining the file independently and upon considering Judge

Mizell’s findings and recommendations, the Court accepts and adopts the

Report and Recommendation.

      Accordingly, it is now

      ORDERED:

      1. United States Magistrate Judge Nicholas P. Mizell’s Report and

         Recommendation (Doc. 16) is ACCEPTED and ADOPTED and the

         findings are incorporated herein.

      2. The above-captioned case is DISMISSED.

      3. The Clerk is DIRECTED to enter judgment, terminate any

         deadlines, and close the file.

      DONE and ORDERED in Fort Myers, Florida on June 3, 2021.




Copies: All Parties of Record




                                          2
